DUFOUR, J.
This igi a suit for a balance due for goods sold and delivered by the plaintiff to Rufus Bush, proprietor of the Bush Hotel Company.
The appellant urges that he was not cited according to law because the caption of the citation makes the Hotel Bush Company the p'arty defendant, while the citation itself is addressed to Rufus Bush.
There is no merit in the contention.
The petition recites that the goods were sold, and delivered to Rufus Bush, proprietor of the Bush Hotel Co., he is sued as debtor and the prayer is for judgment *236against Rufus. Bush, A mere error in the title is insignificant where the identity of the party is apparent.
March 20, 1911.
Rehearing refused, April 3, 1911.
Writ denied by Supreme Court, April 25, 1911.
10 R. 26.
Appellant also complains that there is no proof that Jack Daniel is-proprietor of the “Old Time Distillery”' and that a certain charge of interest in the account is improper.
All these objections are answered by the fact that, according to the uncontradicted testimony in the record, the; account sued on was duly presented to and acknowledged by Bush who paid $35, on account and promised to pay the balance in weekly installments of $50.
Judgment affirmed,